I concur in the majority's judgment. I write separately, however, to discuss an argument the majority does not address in its opinion.
Defendant also argues that the court was required to make findings pursuant to R.C. 2929.14(B) at the sentencing hearing. This court addressed this specific argument in State v. Gibson, Cuyahoga App. No. 83069, 2004-Ohio-3112, ¶ 15, appeal denied by State v. Gibson,103 Ohio St. 3d 1481, 2004-Ohio-5405, 816 N.E.2d 255. See also, State v.Rivers, Trumbull App. No. 2003-T-0170, 2005-Ohio-1100, at ¶ 16.
As stated in Gibson, "[b]y definition * * * the agreed sentence constitutes a waiver of the statutory sentencing factors since these are applicable where the court determines the sentence." Because the sentence was an "agreed sentence," defendant waived statutory findings.